 

Exhibit 10.1
AMENDMENT NO. 2
TO
SPONSOR SUPPORT AGREEMENT
This AMENDMENT NO. 2 TO THE SPONSOR SUPPORT AGREEMENT (this “Amendment”) dated
as of June 15, 2020, is made by and among Act II Global LLC, a Delaware limited
liability company (together with its successors, the “Sponsor”), Act II Global
Acquisition Corp., a Cayman Islands exempted company (“Act II”), Flavors
Holdings Inc., a Delaware corporation (“Flavors Holdings”), MW Holdings I LLC, a
Delaware limited liability company (“MW Holdings I”), MW Holdings III LLC, a
Delaware limited liability company (“MW Holdings III”), and Mafco Foreign
Holdings, Inc., a Delaware corporation (“Mafco Foreign Holdings” and together
with Flavors Holdings, MW Holdings I and MW Holdings III, the “Sellers”). The
Sponsor, Act II and the Sellers shall be referred to herein from time to time
collectively as the “Parties.”
RECITALS
WHEREAS, Act II and the Sellers entered into a Purchase Agreement dated as of
December 19, 2019, as amended by Amendment No. 1 dated as of February 12, 2020,
Amendment No. 2 dated as of May 8, 2020, and Amendment No. 3 dated as of the
date hereof (as amended, supplemented, or modified, the “Purchase Agreement”);
WHEREAS, concurrently with the Purchase Agreement, the Parties entered into that
certain Sponsor Support Agreement dated as of December 19, 2019, as amended by
Amendment No. 1 dated as of February 12, 2020, and subsequently amended by this
Amendment (as amended, supplemented, or modified, the “Agreement”), whereby the
Sponsor agreed to defer certain of its equity interests in Act II as of
immediately following the Closing and agreed to certain covenants and agreements
related to the transactions contemplated by the Purchase Agreement; and
WHEREAS, the Parties desire to amend the Agreement on the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1.   Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Agreement.
2.   Amendments to the Agreement.
(a)   Section 2.a of the Agreement is amended and restated in its entirety as
follows:
“a.   The Sponsor hereby agrees that, on or prior to the Closing Date, the
Sponsor shall enter into an Escrow Agreement, as contemplated under the Purchase
Agreement, pursuant to which the Sponsor shall deposit an aggregate of 3,000,000
Class A ordinary shares (which, for avoidance of doubt, will be converted at
Closing from Founder Shares) (the “Escrowed Sponsor Shares”), to be held and
distributed by the Escrow Agent on the terms and conditions set forth therein.
Subject to the terms and conditions of this Agreement, the Sponsor
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Section 2 of this Agreement.”
(b)   Section 5.c of the Agreement is hereby deleted in its entirety.
3.   Effect of the Amendment. Except as expressly provided in this Amendment,
all of the terms and provisions of the Agreement are and will remain in full
force and effect and are hereby ratified and confirmed by the Parties. On and
after the date hereof, each reference in the Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference to the Agreement in any other agreements, documents, or instruments
executed and delivered pursuant to or in connection with
 


--------------------------------------------------------------------------------

 

the Purchase Agreement or Ancillary Documents will mean and be a reference to
the Agreement as amended by this Amendment and as previously amended by
Amendment No. 1 dated as of February 12, 2020.
4.   Miscellaneous.
(a)   This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).
(b)   The headings in this Amendment are for reference only and shall not affect
the interpretation of this Amendment.
(c)   This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Amendment delivered by facsimile, e-mail,
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.
[Signature Page Follows]
 

2


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

ACT II GLOBAL LLC By: /s/ John Carroll Name: John Carroll Title: Managing Member
ACT II GLOBAL ACQUISITION CORP. By: /s/ Ira J. Lamel Name: Ira J. Lamel Title:
Chief Financial Officer


[Signature Page to Amendment No. 2 to Sponsor Support Agreement]


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

FLAVORS HOLDINGS INC. By: /s/ Edward Mammone Name: Edward Mammone Title: Senior
Vice President, Controller MW HOLDINGS I LLC By: Flavors Holdings Inc., its sole
member By: /s/ Edward Mammone Name: Edward Mammone Title: Senior Vice President,
Controller MW HOLDINGS III LLC By: Flavors Holdings Inc., its sole member By:
/s/ Edward Mammone Name: Edward Mammone Title: Senior Vice President, Controller
MAFCO FOREIGN HOLDINGS, INC. By: /s/ Marji Gordon-Brown Name: Marji Gordon-Brown
Title: Associate Tax Counsel


[Signature Page to Amendment No. 2 to Sponsor Support Agreement]


--------------------------------------------------------------------------------